Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The after-final amendment filed on February 23, 2022 cancelled no claims.  Claims 1, 6, and 14-15 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-16.

Claim Rejections - 35 USC § 101

The amendment filed on February 23, 2022 has overcome the 35 U.S.C. 101 rejection of claims 1-16.  The claims as amended, when considered as a whole, transform the abstract idea into a practical application and as such overcome the 35 USC 101 rejection under Step 2A, Prong One. Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The amendments filed on February 23, 2022 has overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-16 raised in the Office Action dated December 22, 2021.  Thus, the rejection is hereby withdrawn.

The amendment filed on February 23, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-16 raised in the Office Action dated December 22, 2021.  Thus, the rejection is hereby withdrawn. 
	
Allowable Subject Matter
Claims 1-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  Prior art was found that discloses providing a computer infrastructure operable to: 
generate one or more ad-avatars in a virtual universe (VU); monitor and gather real-time information from the VU by listening and observing a surrounding VU environment including other avatars and attributes of the other avatars by concept matching to detect topics of conversation of potential customer avatars; direct the one or more ad-avatars to perform one or more customized viral advertisements in the VU by modifying behaviors and scripts run by the ad-avatars based on the real-time information by analyzing the real-time information against a database of target customers, locations, products, and ad-avatar data; notify a customer service representative (CSR) when a response from the potential customer avatar is detected; allow the CSR to take over control of the one or more ad-avatars to manage a dialog between the one or more ad-avatars and the potential customer avatar; and provide the CSR with associated scripts to further carry on the dialog with the potential customer avatar (See the prior art of Brush (U.S. Patent Number: 5,884,029); Bates et al. (PGPUB: US 2009/0076894) and Blair (PGPUB: US 2003/0078782).  
However, the examiner has been unable to find prior art that discloses directing the one or more ad-avatars to perform one or more customized viral advertisements in the VU by modifying behaviors and scripts run by the ad-avatars based on the real-time information by analyzing the real-time information against a database of target customers, locations, products, ad-avatar data, historical incidents, interactions between ad-avatars and a potential customer avatar and historical viral marketing results; and after a predetermined period of time, detecting, using the second real-time information, that the location of the one or more ad-avatars has become less populated and none of the potential customer avatars have interacted with the one or more ad-avatars; teleporting the one or more ad-avatars to a more populated location.  As such, the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/John Van Bramer/Primary Examiner, Art Unit 3621